Exhibit 10.2

January 15, 2014

Via electronic mail

Mr. Roger D. Carlile

Re: Retention Bonus Letter Agreement

Dear Roger:

FTI Consulting, Inc. (the “Company”) is pleased to offer you a cash retention
award pursuant to the terms and conditions set forth in this letter agreement
(this “Agreement”).

1. Award. If you remain continuously employed with the Company through March 15,
2015 (the “Retention Date”), you will be entitled to a cash retention award in
the amount of One Million Dollars (the “Retention Award”) to be paid within the
thirty-day period following the Retention Date. Notwithstanding the foregoing,
if the Company terminates your employment other than for “Cause” (as defined
below), or if your employment is terminated due to your death or disability, or
if you “Resign for Good Reason” (as defined below), in each case, prior to the
Retention Date, the Retention Award shall be paid to you on the sixtieth day
following your last day of employment subject to (i) you entering into and not
revoking a general release of claims in favor of the Company and its affiliates
in a form provided to you by the Company (the “Release”) within five (5) days of
your last day of employment and (ii) such Release becoming effective and
irrevocable prior to the sixtieth day following your last day of employment. For
the sake of clarity, other than as provided in the foregoing sentence, you shall
automatically forfeit the Retention Award upon a termination of your employment
for any reason or no reason. For purposes of this Agreement, “Cause” and “Resign
for Good Reason” shall have the following definitions:

“Cause” shall mean: (a) your fraud, misappropriation, embezzlement, willful
misconduct or gross negligence with respect to the Company or any of its
affiliates, or any other action in willful disregard of the interests of the
Company or any of its affiliates; (b) your conviction of, or pleading guilty or
nolo contendere to (1) a felony or crime of moral turpitude, or (2) any other
criminal offense that would impair your ability to perform your duties or impair
the business reputation of the Company or any of its affiliates; (c) your
refusal or willful failure to adequately perform any duties assigned to you;
(d) your failure or refusal to comply with the Company’s material standards,
policies or procedures or (e) a breach of this Agreement or any other written
agreement between you and the Company; it being understood, that a resignation
of your employment after any of (a) - (f) (inclusive) have occurred shall be
treated as a termination with Cause.

“Resign for Good Reason” shall mean your termination of employment after the
occurrence of any of the following events without your prior written consent
(a) a material diminution in your title, duties or responsibilities; (b) a
material reduction in your base salary; or (c) a required relocation of your
principal office by more than 50



--------------------------------------------------------------------------------

miles from your office location as of the date of this Agreement; provided that
you may not Resign for Good Reason unless and until you provide the Company with
written notice thereof within fifteen (15) days of the date you know or should
have known about the initial occurrence of such event, the Company fails to cure
such acts within fifteen (15) days of receipt of such notice and you terminate
employment within ten (10) days following the expiration of such cure period,
otherwise you may not Resign for Good Reason on account of such occurrence.

2. Unfunded Arrangement. The Retention Award hereunder will not be deemed to
create a trust or other funded arrangement. Your rights with respect to the
Retention Award will be those of a general unsecured creditor of the Company,
and under no circumstances will you have any other interest in any asset of the
Company or its affiliates by virtue of this Retention Award. Notwithstanding the
foregoing, the Company will have the right to implement or set aside funds in a
grantor trust, subject to the claims of the Company’s creditors or otherwise, to
discharge its obligations with respect to the Retention Award.

3. Withholding Taxes. The Company may withhold from any and all amounts payable
to you hereunder such federal, state and local taxes as the Company determines
in its sole discretion may be required to be withheld pursuant to any applicable
law or regulation.

4. No Right to Continued Employment. Nothing in this Agreement will confer upon
you any right to continued employment with the Company or to interfere in any
way with the right of the Company to terminate your employment at any time.

5. Other Benefits. The Retention Award is a special incentive payment to you and
will not be taken into account in computing the amount of salary or compensation
for purposes of determining any bonus, incentive, pension, retirement, death or
other benefit under any other bonus, incentive, pension, retirement, insurance
or other employee benefit plan of the Company, unless such plan or agreement
expressly refers to and incorporates this Retention Award. This Retention Award
is in addition to, and separate from, any entitlement you have or may have under
the Company’s LTIP and shall not in any way affect your eligibility, award
levels or entitlement under the Company’s LTIP.

6. Section 409A Compliance. Although the Company does not guarantee the tax
treatment of the Retention Award, the intent of the parties is that the
Retention Award be exempt from the requirements of Section 409A of the Internal
Revenue Code and the regulations and guidance promulgated thereunder (“Section
409A”) and, accordingly, to the maximum extent permitted, this Agreement shall
be interpreted in a manner consistent therewith. The Company may amend this
Award in any respect in order to comply with Section 409A as determined by the
Company in its sole discretion.

7. No Assignments; Successors. This Agreement is personal to each of the parties
hereto. You may not assign or delegate any right or obligation hereunder without
first obtaining the written consent of the Company. The Company may assign or
delegate any right or obligation hereunder without your consent.

 

2



--------------------------------------------------------------------------------

8. Governing Law. This Agreement will be governed by, and construed under and in
accordance with, the internal laws of the State of Maryland, without reference
to rules relating to conflicts of laws that would require the application of the
laws of another jurisdiction.

9. Arbitration.

(a) Any dispute or controversy arising under or in connection with this
Agreement, irrespective of whether this Agreement or your employment
relationship with the Company has terminated, will be settled exclusively by
binding arbitration to be held in the metropolitan area in which you are then
employed and conducted in accordance with the National Rules for the Resolution
of Employment Disputes of the American Arbitration Association (“AAA”), or the
corresponding rules of such other entity as may be mutually agreed upon by the
parties, as then in effect.

(b) After either party submits a request for arbitration, AAA or such other
entity mutually agreed upon by the parties (either, hereinafter referred to as
the “ADR Entity”), the ADR Entity will be requested to appoint a single, neutral
arbitrator from a panel of former or retired judges, within ten business days
after such request, to preside over the arbitration and resolve the dispute. The
parties agree to raise any objections to such appointment within ten business
days after it is made and to limit those objections to the arbitrator’s actual
conflict of interest. The ADR Entity, in its sole discretion, will determine
within ten business days the validity of any objection to the appointment of the
arbitrator based on the arbitrator’s actual conflict of interest. The arbitrator
will be directed to render a full decision on all issues properly before the
arbitrator within 60 days after being appointed to serve as arbitrator, unless
the parties otherwise agree in writing or the arbitrator makes a finding that a
party has carried the burden of showing good cause for a longer period.

(c) The parties will use their best efforts to cooperate with each other in
causing the arbitration to be held in as efficient and expeditious a manner as
practicable, including but not limited to, providing such documents and making
available such of their personnel and agents as the arbitrator may request. The
parties direct the arbitrator to take into account their stated goal of
expedited proceedings in determining whether to authorize discovery and, if so,
the scope of permissible discovery and other hearing and pre-hearing procedures.

(d) The arbitrator will not have the authority to add to, detract from or modify
any provision of this Agreement or to award punitive damages to any injured
party. Judgment may be entered on the arbitrator’s award in any court having
jurisdiction. The Company will bear all expenses of any such arbitration
proceeding, except that each party will bear its own counsel fees unless the
arbitrator decides to award counsel fees to one of the parties.

10. Counterparts. This Agreement may be executed in one or more counterparts
(including, without limitation, by facsimile or electronic PDF), each of which
shall be deemed to be an original but all of which together shall constitute one
and the same instrument.

11. Entire Agreement; Amendment. This Agreement constitutes the entire agreement
between you and the Company with respect to the Retention Award and the matters

 

3



--------------------------------------------------------------------------------

set forth herein. Other than as set forth in Section 7, this Agreement may be
amended or modified only by a written instrument executed by you and the
Company.

[Remainder of Page Intentionally Left Blank]

 

4



--------------------------------------------------------------------------------

If this Agreement accurately reflects your understanding as to the terms and
conditions of the Retention Award, please sign and date one copy of this
Agreement within five (5) days following the date of this Agreement and return
to Joanne Catanese for the Company’s records. A fully executed copy will be
returned to you for your records.

 

FTI Consulting, Inc. By:   /s/ JOANNE CATANESE Name:   Joanne Catanese Title:  
Corporate Secretary

The above terms and conditions accurately reflect our understanding regarding
the terms and conditions of the Retention Award, and I hereby confirm my
agreement to the same.

 

/s/ ROGER D. CARLILE     Dated: January 15, 2014 Roger D. Carlile    

Signature Page to Retention Award Agreement